United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.B., Appellant
and
DEPARTMENT OF LABOR, MINE SAFETY &
HEALTH ADMINISTRATION, Hindman, KY,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-993
Issued: August 20, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 10, 20071 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ February 10, 2006 merit decision which affirmed the termination of his
compensation based upon his refusal of an offer of suitable work. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office properly terminated appellant’s compensation benefits
effective May 19, 2005 on the grounds that he refused an offer of suitable work.

1

The date of the appeal was determined by the postmark on the envelope received by the Board. See 20 C.F.R.
§ 501.3(d)(2)(ii).

FACTUAL HISTORY
On October 21, 2004 appellant, then a 54-year-old coal mine inspection supervisor, filed
a traumatic injury claim alleging that on October 20, 2004 he injured his back, neck, right wrist,
hand arm and right leg when he slipped and fell on wet steps. He stopped work on October 20,
2004, returned to intermittent light-duty work on November 17, 2004 and then stopped work
again shortly afterwards. Appellant returned to work on January 13, 2005 on an intermittent
basis. The Office accepted the claim for fractured fourth and fifth right hand metacarpal and a
right anterior cruciate ligament tear.2
Dr. Mohammed Q. Islam, an examining physician, conducted a nerve conduction study
(NCS) of the lower extremities on February 24, 2005. He reported the electrodiagnositic studies
revealed a S1 right-sided radiculopathy, which could not be ruled out and normal
electromyography (EMG)/nerve conduction velocity of both lower extremities.
In a March 10, 2005 work capacity evaluation (Form OWCP-5c), Dr. Mukut Sharma, a
treating physician, indicated that appellant was capable of working eight hours with restrictions.
The work limitations included no pushing or pulling more than 10 pounds, no lifting more than
5 pounds, walking and standing up to one hour at a time, twisting up to two hours and no
bending or stooping.
On March 17, 2005 the employing establishment offered appellant a job as a mine safety
and health specialist based on the work restrictions outlined in the March 10, 2005 report of
Dr. Sharma. The employing establishment advised appellant that the job was located in Duluth
Minnesota, outside of his current commuting area. However, the employing establishment
informed him that he was entitled to compensation for relocation expenses.
By letter dated March 28, 2005, the Office advised appellant that a suitable position was
available and that, pursuant to section 8106(c)(2), he had 30 days to either accept the job or
provide an acceptable explanation for refusing the offer. The Office stated that, if appellant
refused the job or failed to report to work within 30 days without reasonable cause, it would
terminate his compensation pursuant to 5 U.S.C. § 8106(c)(2).
On April 14, 2005 the Office received a February 28, 2005 progress note from
Dr. David C. Dome, an examining physician, who noted appellant’s employment injury history
and reviewed medical records by Dr. Sharma. A physical examination revealed limited cervical
spine range of motion, full range of motion of his elbow, positive Tinel’s sign at the cubital
tunnel and excellent lower extremity range of motion. Dr. Dome recommended that appellant
continue with his physical therapy and that he perform only sedentary work. Restrictions
included no pulling, pushing or lifting more than five pounds.
In an April 12, 2005 progress note, Dr. James A. Chaney, a treating physician, noted a
torn right knee anterior cruciate ligament, a right wrist injury, cervical disc disease, lumbar disc
disease, chronic obstructive pulmonary disease and post-traumatic stress disorder.

2

The employing establishment noted that appellant filed for Social Security disability retirement.

2

By letter dated May 3, 2005, the Office advised appellant that he had 15 days in which to
accept the position or it would terminate his compensation.
In a letter dated May 5, 2005, appellant declined the offered position and offered medical
and factual evidence in support of his refusal. He related that he had informed the employing
establishment on April 18, 2005 that he was declining the offered position and was granted an
extension to respond to the job offer. Appellant stated that his injuries had not resolved and that
the nerve damage in his hand and knee was getting worse.
In a March 10, 2005 progress note, Dr. Sharma reported the NCS showed no lower
extremities radiculopathy. He opined that appellant’s back and neck pain were related to his
injury. A physical examination revealed tenderness in the neck and lumbar areas. Appellant
informed Dr. Sharma that the neck and back pain occurred only after the accident.
In a February 28, 2006 work capacity evaluation by Dr. Dome indicated that appellant
was capable of working eight hours. He found that appellant was only capable of performing
sedentary work and recommended that an upper extremity EMG be performed.
Appellant subsequently submitted a March 14, 2005 report from Dr. Muraleedhara P.B.
Menon, an examining Board-certified physiatrist, who diagnosed bitemporal and occipital
headaches, which were secondary to appellant’s neck problems; right knee partial anterior
cruciate ligament tear; healed right wrist fracture and fracture dislocation of the fourth
metacarpal with residual wrist stiffness and chronic pain; posttrauma lumbar and cervical strain
with chronic myofascial pain syndrome; right hand median and ulnar nerve distal neuropathy,
likely due to entrapment and related to the wrist injury; and lumbar and cervical disc
degenerative disease with no evidence of radicular nerve compression. In an attached medical
assessment of appellant’s ability to perform work-related activities, Dr. Menon noted restrictions
on his work capability. He listed that appellant was capable of occasional lifting up to 5 pounds
with his right hand and 15 pounds with his left hand; 1 to 2 hours of standing with a 15 minute
interruption; and sitting up to 4 hours per day with an hour interruption
By decision dated May 19, 2005, the Office terminated appellant’s compensation benefits
effective that date on the grounds that he refused an offer of suitable work.
On May 31, 2005 appellant requested an oral hearing before an Office hearing
representative and submitted additional medical and factual evidence. A hearing before an
Office hearing representative was held on November 29, 2005 at which appellant submitted his
April 18, 2005 letter and testified.
Subsequent to the hearing the Office received progress notes date December 9, 2005 and
January 9, 2006 by Dr. Cesar O. Agtarap, a treating physician and a February 28, 2005 x-ray
interpretation of the right hand. Dr. Agtarap diagnosed moderate-to-severe chronic pain,
lumbago, degenerative disc disease, lumbar radiculopathy, lumbar spine spondylosis, sacroiliac
pain, opioid dependence and status post right wrist fracture, right wrist pain, possible RSD.

3

By decision dated February 10, 2006, the Office hearing representative affirmed the
termination of appellant’s compensation based upon his refusal of an offer of suitable work.3
LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides at section 8106(c)(2) that a partially
disabled employee who refuses or neglects to work after suitable work is offered is not entitled to
compensation.4 Once the Office accepts a claim, it has the burden of justifying termination or
modification of compensation benefits under section 8106 for refusing to accept or neglecting to
perform suitable work.5 The Board has recognized that section 8106(c) serves as a penalty
provision as it may bar an employee’s entitlement to future compensation and, for this reason,
will be narrowly construed.6 To establish that a claimant has abandoned suitable work, the
Office must substantiate that the position offered was consistent with the employee’s physical
limitations and that the reasons offered for stopping work were unjustified.7 The issue of
whether an employee has the physical ability to perform a modified position offered by the
employing establishment is primarily a medical question that must be resolved by the medical
evidence of record.8
Before compensation can be terminated, however, the Office has the burden of
demonstrating that the employee can work; setting for the specific restrictions, if any, on the
employee’s ability to work and has the burden of establishing that a position has been offered
within the employee’s work restrictions, setting forth the specific job requirements of the
position.9 However, all of appellant’s medical conditions, whether work related or not, must be
considered in assessing the suitability of the position.10

3

The Board notes that, following the February 20, 2006 decision by the Office hearing representative, the Office
received additional evidence. However, the Board may not consider new evidence on appeal. See 20 C.F.R.
§ 501.2(c); Donald R. Gervasi, 57 ECAB ___ (Docket No. 05-1622, issued December 21, 2005); Rosemary A.
Kayes, 54 ECAB 373 (2003).
4

5 U.S.C. § 8106(c)(2).

5

See Bryant F. Blackmon, 56 ECAB ___ (Docket No. 04-564, issued September 23, 2005); Howard Y.
Miyashiro, 51 ECAB 253 (1999).
6

See Richard P. Cortes, 56 ECAB ___ (Docket No. 04-1561, issued December 21, 2004); H. Adrian Osborne,
48 ECAB 556 (1997).
7

See Wayne E. Boyd, 49 ECAB 202 (1997).

8

See John E. Lemker, 45 ECAB 258 (1993); Camillo R. DeArcangelis, 42 ECAB 941 (1991).

9

Linda Hilton, 52 ECAB 476 (2001).

10

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment:
Capacity, Chapter 2.814.4(b)(4) (December 1993).

4

Determining Wage-Earning

If possible, the employer should offer suitable reemployment in the location where the
employee currently resides. If this is not practical, the employer may offer suitable
reemployment at the employee’s former duty station.11
To justify termination, the Office must show that the work offered was suitable and must
inform appellant of the consequences of refusal to accept such employment.12 This burden of
proof is applicable if the Office terminates compensation under 5 U.S.C. § 8106(c) for refusal to
accept suitable work.
ANALYSIS
The issue is whether the Office properly found that appellant refused an offer of suitable
work. Appellant was a resident of Kentucky at the time of his accepted injury and when he
began receiving wage-loss compensation. On March 17, 2005 the employing establishment
offered appellant the position of mine safety and health specialist in Duluth, Minnesota. By
decision dated February 10, 2006 an Office hearing representative affirmed the May 19, 2005
decision terminating appellant’s compensation based upon his refusal of an offer of suitable
work.
The Board finds that the Office did not develop the issue of whether work was available
near appellant’s home in Kentucky. As the Board has previously explained: the regulation now
states that the employer should offer suitable reemployment where the employee currently
resides, if possible.13 It was error for the Office to terminate appellant’s compensation benefits
without positive evidence showing such an offer was not possible or practical. The Board notes
that the evidence of record indicates that the offer of employment in Duluth, Minnesota would
have required relocation from appellant’s home in Kentucky, but that the Office did not develop
the facts to ascertain whether suitable reemployment as a mine safety and health specialist was
available near appellant’s home in Kentucky, before requiring the relocation to Minnesota. The
Office adopted the employer’s choice of location without questioning whether a position was
located near appellant’s home in Kentucky.
As it is the Office’s burden of proof to establish that appellant refused a suitable position,
the Office did not meet its burden of proof in this case to terminate appellant’s compensation
benefits pursuant to 5 U.S.C. § 8106.14 Accordingly, the Board reverses the Office’s
February 10, 2006 hearing representative’s decision affirming the May 19, 2005 decision
terminating appellant’s compensation on the grounds that he refused an offer of suitable work.

11

20 C.F.R. § 10.508.

12

See John E. Lemker, supra note 8.

13

Sharon L. Dean, 56 ECAB ___ (Docket No. 04-1707, issued December 9, 2004); see also 20 C.F.R. § 10.508.

14

Barbara R. Bryant, 47 ECAB 715 (1996).

5

CONCLUSION
The Board finds that the Office did not meet its burden to terminate appellant’s
compensation benefits pursuant to 5 U.S.C. § 8106.
ORDER
IT IS HEREBY ORDERED THAT the February 10, 2006 decision of the Office of
Workers Compensation Programs be reversed.
Issued: August 20, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

